internal_revenue_service national_office technical_advice_memorandum august tam-123196-03 cc intl b06 number release date index uil no case-mis no director of field operations east lmsb ctm taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend ------------------------------------ ------------------------- ---------------------------- ---------------- ------------------------ ---------------------------- ------------------------------------ ------------------------ ----------------------------- ------------------------------------ -------------------------------------- ------------------------------ ---------------------------------------- ---------------------------------------------- -------------------------------------------------- -------------------------- taxpayer taxpayer-fsc subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary product line products ---------------------------------------------------------------------------- tax_year tax_year tax_year ----------------------------------------------------- ----------------------------------------------------- ----------------------------------------------------- ---------------------------------------------- -------------------------------------------------------- ------- --------------------------- --------------------------- ---------------------- ------------------------- --------------------- ------ ----------------- ----------------- ----------------- ----------------- --------------- ----------------- ------------- --------------- ----------------- --------------- ----------------- ---- ----------------- --------------- --------------- --------------- ----------------- ----------------- --------------- ----------------- --------------- ------------- ------------- --------------- --------------- --------------- --------------- --------------- ----------------- ----------------- --------------- tam-123196-03 year date date date date date percentage a amount a amount b amount c amount d amount e amount f amount g amount h amount i amount j amount k amount l amount m amount n amount o amount p amount q amount r amount s amount t amount u amount v amount w amount x amount y amount z amount aa amount bb amount cc amount dd amount ee --------------- --------------- --------------- ------------- tam-123196-03 amount ff amount gg amount hh amount ii issues whether taxpayer’s method_of_accounting for the advance_payment transactions results in a material distortion_of_income under sec_925 and temp sec_1 a -1t c iii b whether the reimbursement payment claimed by taxpayer is a correct application of the no loss rule under temp sec_1 a -1t e i conclusion s taxpayer’s method_of_accounting for the advance_payment transactions result sec_1 in a material distortion_of_income under sec_925 and temp sec_1 a -1t c iii b the no loss rule under temp sec_1 a -1t e i the reimbursement payment claimed by taxpayer is not a correct application of facts taxpayer directly owns percent of taxpayer-fsc a foreign sales taxpayer is a publicly traded company incorporated in the state of delaware it is the parent for a consolidated_group the taxpayer group taxpayer and its consolidated_group have a taxable_year ending on december 31st the taxpayer group is a global leader in production and distribution of product line taxpayer’s products are used by a wide range of customers corporation fsc which is a company incorporated in year under the laws of barbados taxpayer-fsc is a foreign_sales_corporation under sec_922 and sec_925 and their pertinent regulations taxpayer-fsc is the taxpayer group’s agent and or distributor for foreign sales of its products including sales to taxpayer’s foreign subsidiaries listed in the next paragraph and other of taxpayer’s foreign subsidiaries taxpayer-fsc may serve as either commission agent or seller on the taxpayer group’s sales to its foreign subsidiaries taxpayer-fsc operates as the distributor on the taxpayer group’s buy-sell transaction to the foreign subsidiaries listed in the next paragraph under the advance_payment transaction that is the subject of this technical_advice_memorandum the advance_payment transaction the eight contracts detailed below were entered into as part of the advance on date taxpayer-fsc entered into a contract with each of the fsubs in addition taxpayer directly owns percent of each of the following entities tam-123196-03 subsidiary a corporation organized under the laws of australia subsidiary a corporation organized under the laws of france subsidiary a corporation organized under the laws of germany subsidiary a corporation organized under the laws of japan subsidiary a corporation organized under the laws of the united kingdom subsidiary a corporation organized under the laws of canada and subsidiary a corporation organized under the laws of the netherlands this group of wholly owned subsidiaries will be collectively referred to as the fsubs taxpayer sells its products worldwide through the fsubs and other foreign subsidiaries taxpayer acquired subsidiary in tax_year the advance_payment transaction tax_year payment transaction collectively the fsubs advance_payment contracts a total of seven contracts to sell an unspecified amount of specified products to the fsubs for a fixed price per unit quantities of products specified by the fsubs until tax_year contracts were payable on or before date were based upon taxpayer-fsc’s expected standard transfer prices for sales to the fsubs for the period beginning date less a percentage a discount to compensate the fsubs for the period between the payment_date no later than date and the expected tax_year delivery dates as of date were determined by taxpayer-fsc using the same transfer_pricing_methodology that taxpayer and fsubs used in past taxable years to determine unit prices for sales of product by taxpayer through taxpayer-fsc to the fsubs on the same day date taxpayer and taxpayer-fsc entered into an advance_payment contract the taxpayer advance_payment contract under which taxpayer agreed to sell an unspecified quantity of specified products to taxpayer-fsc for a fixed price per unit c the purchase prices due under the fsubs advance_payment contracts d the unit purchase prices under the fsubs advance_payment contracts a under these contracts taxpayer-fsc agreed to defer delivery of the b the advance_payments specified in the fsubs advance_payment c according to taxpayer the total advance purchase_price under the b the product purchase_price due under this contract was payable on or a taxpayer-fsc agreed to delay delivery of product it paid for in the tax a taxpayer reported the entire amount of the advance_payment received taxpayer’s treatment of the advance_payment transaction on its form_1120 tam-123196-03 year until tax_year or later before date taxpayer advance_payment contract was based on taxpayer’s cost to manufacture the product for resale through taxpayer-fsc to the fsubs that is the advance purchase_price was based on taxpayer’s expected standard transfer price to the fsubs from taxpayer-fsc for the period beginning date less a discount as stated in the fsubs advance_payment contracts amount a amount b for tax_year and for book purposes was as follows from taxpayer-fsc amount b as gross_income on its form_1120 for tax_year accordingly a schedule m-1 item was required and added to line of schedule m-1 on the form_1120 the deferred revenue reported as income on its return for tax_year beginning balance deferred revenues ending balance advance_payment income net schedule m for tax_year change 1120fsc for tax_year was as follows the fsubs as taxable_income taxpayer-fsc’s treatment of the advance_payment transaction on its form a taxpayer-fsc reported the full amount of the advance_payments from c the schedule m amount on taxpayer’s form_1120 was shown net of b taxpayer did not record amount b as income for book purposes amount d ________ amount e reported in tax_year for tax_year amount c in balance this computation is based on taxpayer-fsc retaining of the combined taxable_income of taxpayer and taxpayer-fsc taxpayer produced and delivered the specified products subject_to the fsub sec_2 taxpayer-fsc sold the products pursuant to the fsubs advance_payment title to all goods shipped by taxpayer to taxpayer-fsc under this contract taxpayer deducted the costs of producing the products delivered under the neither taxpayer nor taxpayer-fsc were subject_to any restrictions on the tam-123196-03 b taxpayer-fsc paid tax on amount f foreign_trading_gross_receipts of amount a less amount g expenses allocable to foreign_trading_gross_receipts rather than on its profit of amount h use of the advance_payments that they received respectively prior to or on date the advance_payment transaction tax_year advance_payment contracts and the taxpayer advance_payment contract contracts passed to taxpayer-fsc in the united_states taxpayer advance_payment contract on its tax_return for tax_year reimbursement to taxpayer-fsc for taxpayer-fsc’s loss on the advance_payment transaction fsubs advance_payment contracts in tax_year received from taxpayer in tax_year taxpayer has not established a tax_accounting method to defer recognizing the income from the advance_payments further the fsubs and taxpayer-fsc have not elected under sec_1_461-4 to treat services or property reasonably expected to be provided within months after the date of payment as having been provided when payment has been made taxpayer’s purpose for entering into the advance_payment transaction contracts and or the taxpayer advance_payment contract the advance_payment transaction was entered into to secure supply and fix the cost for the products under according to taxpayer and as stated in the individual fsubs advance_payment taxpayer-fsc reported as gross_income the amount of reimbursement taxpayer also deducted on the return for tax_year an amount as taxpayer-fsc deducted its cost to purchase the products delivered under the tam-123196-03 the contracts as well as to hedge against currency fluctuations and mitigate commercial risks of doing business in the markets of taxpayer and the fsubs in addition the advance_payment transaction was entered into to assist taxpayer in its cash management and financing its restructuring after the acquisition of subsidiary summary of the tax consequences of the advance_payment transaction deductions was as follows sales revenues cost of sales allocated expenses combined taxable_income taxpayer’s treatment of the advance_payment transaction including all amount a amount i amount g amount j tax_year sales revenues cost of sales allocated expenses reimbursement subtotal fsc exemption taxable_income tax_rate tax payable benefit sales revenues cost of sales allocated expenses reimbursement subtotal taxpayer amount b amount l amount g n a taxpayer-fsc amount a amount l amount g n a amount k n a amount k amount f amount m amount n amount o amount p tax_year taxpayer amount l amount i amount l amount b taxpayer-fsc amount l amount b amount l amount b amount q amount l ignoring the advance_payment transaction no advance_payment all income amount l amount r amount s amount l amount l n a amount q amount a amount i amount g amount j tam-123196-03 fsc exemption taxable_income tax_rate tax payable benefit and deductions within taxable tax_year tax due would be calculated as follows gross_receipts cost of sales allocated expenses combined taxable_income fsc foreign_trade_income of cti method fsc foreign_trading_gross_receipts foreign_trade_income expenses transfer price taxpayer-fsc foreign_trading_gross_receipts cost of sales expenses subtotal fsc exemption taxable_income tax_rate tax payable taxpayer sales to fsc cost of sales fsc expenses taxable_income amount a amount t amount g amount s amount u amount v amount w amount t amount i amount g amount x amount a amount s amount g amount t amount z net tax_benefit amount y amount o amount p amount r amount aa tam-123196-03 tax_rate tax payable total_tax payable taxpayer’s position taxpayer tax paid tax_year taxpayer-fsc tax paid tax_year taxpayer tax_refund tax_year net refund ignoring advance_payment transaction taxpayer tax payable taxpayer-fsc tax payable total_tax payable net benefit of advance_payment transaction net refund with transaction tax payable without transaction net benefit in the event that the advance_payment transaction is ignored taxpayer does not agree that the advance_payment transaction should be ignored amount y amount w amount z additional observations amount aa amount z amount bb taxpayer agrees with the service regarding the above calculation of the tax due law fsc provision sec_2 where a foreign_corporation qualifies as a fsc its exempt_foreign_trade_income is treated as foreign_source_income that is not effectively connected with the conduct_of_a_trade_or_business within the united_states and thus is not subject_to u s the fsc repeal and extraterritorial_income_exclusion act of repealed the fsc provisions sec_921 through and replaced them with the extraterritorial_income_exclusion provisions sec_114 and sec_941 through for transactions entered into after date pub_l_no 114_stat_2423 date tam-123196-03 income_tax sec_921 nor is this category of income subject_to u s tax when repatriated as dividends from the fsc sec_245 a fsc's foreign_trade_income is its gross_income attributable to foreign_trading_gross_receipts ftgr and includes gross_income from the sale exchange or other_disposition of export_property and from the lease or rental of export_property for use by the lessee outside the united_states less the transfer price determined under the transfer_pricing methods of sec_925 sec_923 sec_924 temp sec_1 923-1t a exempt_foreign_trade_income as defined in sec_923 is a specific_portion of overall foreign_trade_income determined with reference to the pricing method used to compute the fsc's income from the export transaction or group of export transactions and ownership of fsc stock sec_291 sec_923 sec_923 temp sec_1 923-1t b for purposes of the fsc provisions the term related_supplier means a related_party that directly supplies to a fsc any property or services which the fsc disposes of in a transaction producing foreign_trading_gross_receipts or a related_party that uses the fsc as a commission agent in the disposition of any property or services producing foreign_trading_gross_receipts temp sec_1_927_d_-2t where a fsc determines its income using the administrative pricing rules under sec_925 or either or of its foreign_trade_income may be treated as exempt i r c sec_291 sec_923 and a temp sec_1 923-1t b i pertinent part the transfer_pricing rules under temp sec_1 a -1t c provide in c transfer price for sales of export_property - in general under this paragraph rules are prescribed for computing the allowable price for a transfer from a related_supplier to a fsc in the case of a sale described in paragraph b iii a of this section of export_property the dollar_figure percent gross_receipts method - under the gross_receipts method of pricing described in sec_925 the transfer a similar rule applies where a fsc does not use the administrative pricing rules see temp sec_1 923-1t b ii where a fsc does not use the administrative pricing rules of its foreign_trade_income will be exempt_foreign_trade_income if such a fsc has a non-corporate shareholder shareholders of its foreign_trade_income attributable to the non-corporate shareholder's shareholders' proportionate interest in the fsc will be exempt_foreign_trade_income tam-123196-03 price for a sale by the related_supplier to the fsc is the price as a result of which the profit derived by the fsc from the sale will not exceed dollar_figure percent of the foreign_trading_gross_receipts of the fsc derived from the sale of the export_property pursuant to sec_925 the amount of profit derived by the fsc under this method may not exceed twice the amount of profit determined under at the related supplier's election either the combined taxable_income method of sec_1 a -1t c or the marginal_costing rules of sec_1 b -1t for fsc taxable years beginning after date if the related_supplier elects to determine twice the profit determined under the combined taxable_income method using the marginal_costing rules because of the no-loss rule_of sec_1 a - 1t e i the profit that may be earned by the fsc is limited to of the full costing combined taxable_income as determined under sec_1 a - 1t c and interest or carrying charges with respect to the sale are not foreign_trading_gross_receipts the percent combined taxable_income method under the combined taxable_income method of pricing described in sec_925 the transfer price for a sale by the related_supplier to the fsc is the price as a result of which the profit derived by the fsc from the sale will not exceed percent of the full costing combined taxable_income as defined in paragraph c of this section of the fsc and the related_supplier attributable to the foreign_trading_gross_receipts from such sale sec_482 method if the methods of paragraph c and of this section are inapplicable to a sale or if the related_supplier does not choose to use them the transfer price for a sale by the related_supplier to the fsc is to be determined on the basis of the sales_price actually charged but subject_to the rules provided by sec_482 and the regulations for that section and by sec_1 a -1t a ii the so-called administrative pricing rules which consist of the gross_receipts and combined taxable_income cti methods described above are only available if the fsc or another person acting under contract with the fsc meets certain foreign_economic_process requirements see sec_925 c and temp sec_1 a -1t b ii the legislative_history of the administrative pricing provisions and their predecessor provisions under the domestic_international_sales_corporation disc regime indicate that congress intended that the administrative pricing rules would in all events be applied in a manner that would prevent pricing at a loss to the related_supplier report of the senate committee on finance deficit_reduction_act_of_1984 s prt no 98th cong 2d sess vol i see also h_r rep no 92d cong 1st sess 1972_1_cb_498 similar tam-123196-03 intent re administrative pricing rules for discs s rep no 92d cong 1st sess 1972_1_cb_559 same ftgr includes the gross_receipts of a fsc derived from the sale exchange or other_disposition of export_property sec_924 combined taxable_income is the excess of the ftgr of the fsc from the sale over the total costs of the fsc and related_supplier including the related supplier’s cost_of_goods_sold and its and the fsc’s noninventoriable costs which are related to the foreign_trading_gross_receipts temp sec_1 a -1t c i reg a -1t c iii provides in pertinent part for purposes of determining gross_receipts and total costs of the fsc treas iii rules for determination of gross_receipts and total costs a subject_to the provisions of subdivision iii b through e of this paragraph the methods_of_accounting used by the fsc and related_supplier to compute their taxable incomes will be accepted for purposes of determining the amounts of items of income and expense including depreciation and the taxable_year for which those items are taken into account b a fsc may generally choose any method_of_accounting permissible under sec_446 and the regulations under that section however if a fsc is a member of a controlled_group as defined in sec_927 and sec_1 a -1t h the fsc may not choose a method_of_accounting which when applied to transactions between the fsc and other members of the controlled_group will result in a material distortion of the income of the fsc or of any other member of the controlled_group changes in the method_of_accounting of a fsc are subject_to the requirements of sec_446 and the regulations under that section temp sec_1 a -1t e provides in pertinent part e special rules for applying paragraphs c and d of this section - limitation on fsc income no loss rules i if there is a combined loss on a transaction or group of transactions a fsc may not earn a profit under either the combined taxable_income method or the gross_receipts method also for fsc tam-123196-03 taxable years beginning after date in applying the gross_receipts method the fsc's profit may not exceed of full costing combined taxable_income determined under the full costing method of sec_1 a -1t c and this rule prevents pricing at a loss to the related_supplier the related_supplier may in all situations set a transfer price or rental payment or pay a commission in an amount that will allow the fsc to recover an amount not in excess of its costs if any even if to do so would create or increase a loss in the related_supplier income_tax accounting methods provisions sec_446 of the code provides that if the method_of_accounting used by the taxpayer does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_1_451-1 provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy see also sec_1_446-1 all the events that fix the right to receive income occur when the required performance takes place payment is due or payment is received whichever happens earliest see 372_us_128 revrul_84_31 1984_1_cb_127 sec_1_451-5 provides in general advance_payments must be included in income either - i in the taxable_year of receipt or ii except as provided in paragraph c of this section a in the taxable_year in which properly accruable under the taxpayer’s method_of_accounting for tax purposes if such method results in including advance_payments in gross_receipts no later than the time such advance_payments are included in gross_receipts for purposes of all of his reports including consolidated financial statements to shareholders partners beneficiaries other proprietors and for credit purposes or such reports results in advance_payments or any portion of such b if the taxpayer’s method_of_accounting for purposes of tam-123196-03 payments being included in gross_receipts earlier than for tax purposes in the taxable_year in which includible in gross_receipts pursuant to his method_of_accounting for purposes of such reports the exception in paragraph c does not apply in this case sec_1_461-1 provides that under an accrual_method of sec_461 of the code provides that with respect to liabilities that accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability require the taxpayer to provide property or services economic_performance occurs as the taxpayer provides such property or services analysis issue taxpayer’s method_of_accounting for its advance_payment transaction results in a material distortion_of_income as a threshold matter the method_of_accounting used by a fsc and its related_supplier must be valid under general income_tax principles see temp sec_1 a -1t c iii a fsc and its related_supplier may generally use any method_of_accounting that accords with sec_446 and the regulations under that section taxpayer’s method_of_accounting for the advance_payment transaction qualifies as a valid method under sec_446 temp sec_1 a -1t c iii b see also temp sec_1 a -1t d ii a method_of_accounting that otherwise constitutes a valid method_of_accounting for general federal_income_tax purposes may nonetheless in some cases be subject_to adjustment by the service pursuant to temp sec_1 a -1t c iii if it materially distorts the income of the fsc or if it fails to clearly reflect the income of the fsc and the related-supplier a buy-sell fsc or a commission fsc which may lack a distinct method_of_accounting for items of expense or income that are necessary to compute cti is in effect bound by the method_of_accounting used by the related_supplier for purposes of computing the transfer price or the fsc commission respectively in the present case the method_of_accounting applied by taxpayer the related_supplier to the advance_payment transaction constitutes a method_of_accounting of the fsc within the meaning of temp sec_1 a -1t c iii b and that method is therefore subject_to the clear_reflection_of_income standard of sec_446 as well as the prohibition against material distortion of the income of the fsc and the related tam-123196-03 supplier in temp sec_1 a -1t c iii b thus the related supplier’s method_of_accounting must clearly reflect the income of both the related_supplier and the fsc from export transactions in other words the related supplier’s method_of_accounting must provide an accurate measure of the profit generated from the fsc’s transactions by reasonably matching the revenue from such transactions against the related costs taxpayer uses a permissible accrual_method of accounting taxpayer’s although taxpayer’s method_of_accounting for the advance_payment transaction inclusion in income of the advance_payments when they were received in tax_year follows the general_rule under sec_1_451-1 and sec_1_451-5 that advance_payments should be included in gross_income in the year of receipt similarly taxpayer’s deduction in year of costs associated with producing and providing the products covered by the advance_payment contracts follows the general_rule under sec_461 that a liability is not incurred until economic_performance has occurred in the advance_payment transaction economic_performance occurred in year when the products were delivered otherwise qualifies as a valid method under general federal_income_tax accounting principles it nonetheless violates the additional requirement under temp sec_1 a -1t c iii b that it not result in a material distortion of the income of taxpayer-fsc or any other member of the taxpayer group because taxpayer’s method_of_accounting for the advance_payment transaction separates the income and deductions over two years cti cannot be accurately reflected in either tax_year or tax_year as a result the income of both taxpayer and taxpayer-fsc with respect to the advance_payment transaction is materially distorted cti is defined as the ftgr less the total costs of the fsc and related_supplier that are related to the ftgr temp sec_1 a -1t c i viewing the advance_payment transaction as an integrated transaction the ftgr with respect to the overall transaction should be calculated as amount a and the cti should be amount j ftgr less total costs after application of the administrative pricing rules under temp sec_1 a -1t c the foreign_trade_income of taxpayer-fsc of which is exempt_income pursuant to sec_923 should be limited to amount s the greater of of ftgr but not more than of cti or of cti in this case of cti in tax_year taxpayer’s calculation overstates cti because it does not take into account the total costs related to the ftgr in particular taxpayer’s cost_of_goods_sold is not taken into account because it is deferred until tax_year applying the administrative pricing rules to this overstated cti alone would cause a distortion by overstating fsc foreign_trade_income but taxpayer’s method_of_accounting also tam-123196-03 causes an additional distortion in the calculation of taxpayer-fsc’s foreign_trade_income following the administrative pricing rules taxpayer calculated a transfer price amount b that when deducted from cti should result in foreign_trade_income of taxpayer-fsc in tax_year equal to of the cti as calculated by taxpayer however because taxpayer-fsc deferred its deduction of the transfer price until tax_year the foreign_trade_income reported by taxpayer-fsc in tax_year consisted not of but rather of cti the result of these distortions in tax_year is that the amount of foreign_trade_income reported by taxpayer-fsc which should be equal to of the combined taxable_income of taxpayer and taxpayer-fsc is instead of an amount that correlates approximately to the gross_receipts from the transaction taxpayer-fsc’s foreign_trade_income in tax_year is therefore overstated by a total of amount cc amount f as reported by taxpayer-fsc less amount s the correct fsc foreign_trade_income as calculated above this result conflicts with the purpose and structure of the administrative pricing rules provided for in sec_925 and the regulations under that provision the administrative pricing rules including rules not directly relevant here that under certain circumstances permit cti to be calculated by reference to marginal costs are intended to prevent an excessive_amount of profit from being allocated to a fsc generally speaking the appropriate amount of profit that can be allocated to the fsc is capped at the higher of of ftgr not to exceed of cti or of cti sec_925 d taxpayer’s accounting_method in contrast allocates nearly of ftgr to the fsc as profit in tax_year taxpayer’s calculation understates cti as stated above cti is equal to ftgr less total related costs whereas in tax_year cti is overstated because the calculation failed to include the total costs in tax_year a loss is created because the calculation takes into account the costs but includes no ftgr although it is clear that viewed on an integrated basis the advance_payment transaction generates income taxpayer’s method_of_accounting in effect treats the advance_payment transaction as two distinct transactions a gain transaction in tax_year and a loss_transaction in tax_year taxpayer then asserts that the no loss rule_of temp sec_1 a -1t e i permits it to set a transfer price in year that will permit taxpayer-fsc to recover its costs in that year taxpayer in effect establishes a negative transfer price whereby it makes a payment to taxpayer-fsc to reimburse it for its deduction in year of costs of goods sold of amount b as a result taxpayer - fsc’s deduction for costs of goods sold in tax_year which should properly have offset fsc foreign_trade_income in tax_year subject_to a reduced_rate of tax on account of the exemption instead generates a tax_benefit in tax_year for taxpayer at the full tax_rate applicable to domestic corporations tam-123196-03 in light of the distortions of income in both tax_year and tax_year described above although taxpayer’s method_of_accounting otherwise qualifies as a valid method under sec_446 for general federal_income_tax accounting purposes taxpayer’s method_of_accounting is impermissible for purposes of calculating cti and fsc foreign_trade_income under temp sec_1 a -1t c iii in the unlikely event that taxpayer’s method_of_accounting for the advance in accordance with congressional intent the no loss rule is intended to prevent taxpayer’s reimbursement payment is not a correct application of the no loss rule issue payment transaction satisfies the material distortion_of_income standard under temp sec_1 a -1t c iii b taxpayer’s interpretation of the no loss rule under temp sec_1 a -1t e i is unsupported and accordingly the reimbursement payment by taxpayer to taxpayer-fsc in tax_year should be disallowed pricing at a loss to the related_supplier in most circumstances temp sec_1 a -1t e and report of the senate committee on finance deficit_reduction_act_of_1984 s prt no 98th cong 2d sess vol i the rule provides that where a particular transaction or grouping of transactions yields a combined loss as opposed to combined taxable_income the administrative pricing rules may not be used to create a profit in the fsc the no loss rule is intended to prevent use of the administrative pricing rules to allocate income to a fsc inappropriately at the expense of its related_supplier a limited exception to the no loss rule applies the related_supplier may set a transfer price in an amount that will allow the fsc to recover its costs associated with the sale even if doing so would create or increase a loss in the related_supplier temp sec_1 a - 1t e i ftgr of dollar_figure related supplier’s cost_of_goods_sold of dollar_figure and fsc expenses of dollar_figure the general no loss rule provides that because there is an overall loss of dollar_figure on the transaction dollar_figure gross_receipts less dollar_figure of related-supplier costs less dollar_figure of fsc expenses the fsc may not earn a profit through application of the administrative pricing rules however the exception to the rule permits the related_supplier to set a transfer price of dollar_figure which when subtracted from the gross_receipts of dollar_figure allows the fsc net_proceeds of dollar_figure which is sufficient to cover its expenses this result is permitted even though it creates a loss to the related_supplier of dollar_figure dollar_figure amount received from fsc less dollar_figure costs of goods sold see generally temp sec_1 a -1t f example a simple example of the application of the no loss rule is as follows assume tam-123196-03 taxpayer’s application of the no loss rule to the advance_payment transaction conflicts with the general_rule as well as the exception first the sale of products from taxpayer to taxpayer-fsc and from taxpayer-fsc to fsubs constitutes a single fsc transaction that generates gain of amount j the no loss rule does not apply to gain transactions taxpayer generates a loss by bifurcating the transaction into a gain transaction in tax_year and a separate loss_transaction in tax_year in the unlikely event that the bifurcation of the transaction clearly reflects income see issue above it does not change the fact that the transaction generated an economic gain thus rendering the no-loss rule inapplicable a second transfer price in tax_year in the form of a reimbursement of amount b taxpayer in effect calculated two distinct transfer prices for a single transfer of products between taxpayer and taxpayer-fsc in addition when these two transfer prices are combined they fully offset one another as a result the taxpayer-fsc pays nothing for the products it receives from taxpayer even though it realizes a profit of amount f on the overall transaction second by setting one transfer price in tax_year of amount b and then setting third the reimbursement to taxpayer-fsc in tax_year pertains to costs that are not properly subject_to the no loss rule pursuant to the no loss rule a related_supplier may set a transfer price that allows the fsc to recover its costs such costs do not include the cost of paying the transfer price itself setting a transfer price that allocates income from a related_supplier to a fsc in order to cover the cost of fsc’s payment of the transfer price to the related_supplier would be a meaningless circular_flow_of_cash the only taxpayer-fsc’s cost in tax_year that is covered by the negative transfer price or reimbursement payment consists of its payment of the transfer price that was set in tax_year the net result is a circular_flow_of_cash taxpayer-fsc pays taxpayer a transfer price in tax_year and an equal amount is paid back by taxpayer in tax_year of the no loss rule the allocation of excessive income to taxpayer-fsc and the corresponding creation of a loss for taxpayer is in fact the result the no loss rule was designed to prevent therefore even if taxpayer’s accounting_method for the advance_payment transaction were otherwise permissible ie if that method did not materially distort income the tax_year reimbursement payment should be disallowed and the federal_income_tax consequences would be as follows the reimbursement payment in tax_year is based on an incorrect application tax_year taxpayer taxpayer-fsc tam-123196-03 sales revenues cost of sales allocated expenses reimbursement subtotal fsc exemption taxable_income tax_rate tax payable benefit sales revenues cost of sales allocated expenses subtotal fsc exemption taxable_income tax_rate tax payable benefit net tax payable tax_year sec_1 amount b amount l amount g n a amount a amount l amount g n a amount k n a amount k amount o amount f amount m amount n amount p tax_year taxpayer amount l amount i amount l amount i n a amount i taxpayer-fsc amount l amount b amount l amount b amount dd amount ee amount ff amount gg amount hh note that even without the reimbursement payment the net tax payable is still less than the net taxable payable without the advance_payment transaction by amount ii ie amount z - amount hh caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
